DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner note: Corrected notice of allowance is to fix incorrect dependency of claim 3 (see examiner amendment).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 3. The engine health diagnostic apparatus according to claim 2, 

Claim 7. An engine health diagnostic apparatus for analysing health of an engine, the apparatus comprising: 
feature generation circuitry to process vibration sensor data received from a vibration sensor for sensing vibration at a component of said engine and generate a feature vector indicating a plurality of features of the vibration sensor data; and 
processing circuitry to process the feature vector generated by the feature generation circuitry using a trained classification model defined by model parameters characterising a boundary of healthy operation learned from a training set of feature vectors corresponding to vibration sensor data captured during healthy operation of the engine, to generate an engine health indication providing a quantitative indication of deviation of the feature vector from the boundary of healthy operation; 
wherein the plurality of features include at least one peak vibration timing feature indicative of a timing of a peak in the vibration sensor data relative to an operating cycle of said engine.

Examiner notes the amendment is made to simply correct a grammatical error to the correct tense “learned” instead of “learn.”  This corresponds to similar phrases in claim 1 and claim 23.

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed 5/24/2022, with respect to Claims 1-4, 6, 9-11, 14-15, 18, 20, 22-23, 25-26 have been fully considered and are persuasive.  The 112(a) and 112(b) rejections of Claims 1-4, 6, 9-11, 14-15, 18, 20, 22-23, 25-26 has been withdrawn.  Applicant has amended the claimed invention to further recite “wherein the training circuitry is configured to determine the boundary of healthy operation which maximizes a margin between a predetermined fraction of outlying feature vectors… wherein the predetermined fraction and the remaining fraction are both non-zero.”  In particular, the amendments to further define and clarify that the “predetermined fraction and the remaining fraction are both non-zero” address the issues raised under USC 112 and clarify them; therefore, the previous rejections are withdrawn.

Applicant’s arguments, see pg. 9-12, filed 5/24/2022, with respect to claims 1-4, 6, 9-11, 14-15, 18, 20, 22-23, and 25-26 have been fully considered and are persuasive.  The rejection under USC 103 of claims 1-4, 6, 9-11, 14-15, 18, 20, 22-23, and 25-26 has been withdrawn.  Applicant’s remarks and amendments are determined to be sufficient to overcome the previous rejection.  In particular, applicant argues that the prior art of Liao fails to anticipate or disclose “wherein the training circuitry is configured to determine the boundary of healthy operation which maximizes a margin between a predetermined fraction of outlying feature vectors of the training set and a remaining fraction of feature vectors of the training set, wherein the predetermined fraction and the remaining fraction are both non-zero.”  Examiner agrees with the applicant remarks [pg. 10-11] that the prior art of Liao is directed to steps performed before building the diagnosis model (i.e. training the model), and therefore the prior art lacks any particular teaching about maximizing a margin between a predetermined fraction of outlying feature vectors of the training set and a remaining fraction of feature vectors of the training set.  Additionally, the remarks argue that Liao instead teaches about a technique for optimally selecting a feature set to then be trained that incudes maximizing a ratio, whereas the claimed invention is directed to a separate technique wherein the training of the model includes a step for maximizing a margin between fractions of different feature vectors that are part of the training.  Examiner agrees with applicant’s arguments that the prior art teachings are directed to a different analysis.  Therefore, none of the prior art of record is determined to disclose or render obvious the particular technique of the claimed invention that uses a trained classification model defined by model parameters characterizing a boundary of healthy operation learned from a training set of feature vectors, that specifically maximizes a margin between maximizes a margin between a predetermined fraction of outlying feature vectors of the training set and a remaining fraction of feature vectors of the training set.

Allowable Subject Matter
Claims 1-4, 6-11, 13-15, 18, 20, 22-23, and 25-26 are allowed. (renumbered as claims 
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the closest available prior art Anuzis et al. (US 2002/0040278), Filev et al. (US 2007/0088550), Lee et al. (US 2010/0023307), Kozionov et al. (US 2017/0315516), and Boken et al. (US 2016/0055737), either singularly or in combination, fail to anticipate or render obvious an engine health diagnostic apparatus for analysing health of an engine, the apparatus comprising: 
“feature generation circuitry to process vibration sensor data received from a vibration sensor for sensing vibration at a component of said engine and generate a feature vector indicating a plurality of features of the vibration sensor data; 
processing circuitry to process the feature vector generated by the feature generation circuitry using a trained classification model defined by model parameters characterising a boundary of healthy operation learned from a training set of feature vectors corresponding to vibration sensor data captured during healthy operation of the engine, to generate an engine health indication providing a quantitative indication of deviation of the feature vector from the boundary of healthy operation, where the engine health indication is calculated based on distance between the feature vector and a boundary function representing the boundary of healthy operation as a hyperplane in N-dimensional hyperspace, where N is a number of features of the feature vector; 
model storage circuitry to store the model parameters defining the trained classification model; and 
training circuitry to update the model parameters stored by the model storage circuitry in dependence on said training set of feature vectors; 
wherein the training circuitry is configured to determine the boundary of healthy operation which maximizes a margin between a predetermined fraction of outlying feature vectors of the training set and a remaining fraction of feature vectors of the training set, wherein the predetermined fraction and the remaining fraction are both non-zero” in combination with every other limitation in the claim as claimed and defined by the applicant. (see underlined for emphasis)  In particular, none of the prior art disclose or renders obvious the particular technique of the claimed invention that uses a trained classification model defined by model parameters characterizing a boundary of healthy operation learned from a training set of feature vectors, that specifically maximizes a margin between maximizes a margin between a predetermined fraction of outlying feature vectors of the training set and a remaining fraction of feature vectors of the training set.

Claims 2-4, 6, 9-11, 15, 18, 20, and 22 are dependent upon claim 1 and is therefore allowed for the same reasons explained above.

Claim 7 is allowed because the closest available prior art Anuzis et al. (US 2002/0040278), Filev et al. (US 2007/0088550), Lee et al. (US 2010/0023307), Kozionov et al. (US 2017/0315516), and Boken et al. (US 2016/0055737), either singularly or in combination, fail to anticipate or render obvious an engine health diagnostic apparatus for analysing health of an engine, the apparatus comprising: 
“feature generation circuitry to process vibration sensor data received from a vibration sensor for sensing vibration at a component of said engine and generate a feature vector indicating a plurality of features of the vibration sensor data; and 
processing circuitry to process the feature vector generated by the feature generation circuitry using a trained classification model defined by model parameters characterising a boundary of healthy operation learned from a training set of feature vectors corresponding to vibration sensor data captured during healthy operation of the engine, to generate an engine health indication providing a quantitative indication of deviation of the feature vector from the boundary of healthy operation; 
wherein the plurality of features include at least one peak vibration timing feature indicative of a timing of a peak in the vibration sensor data relative to an operating cycle of said engine” in combination with every other limitation in the claim as claimed and defined by the applicant. (see underlined for emphasis)  While the prior art does provide disclosure for analyzing vibration data in both the time domain and frequency domain, none of the prior art teachings specifically disclose including at least one peak vibration timing feature indicative of a timing of a peak in the vibration sensor data relative to an operating cycle of said engine as part of the plurality of features of the feature vector.

Claims 8, 13, and 14 are dependent upon claim 7 and is therefore allowed for the same reasons explained above.

Claim 23 is allowed for the same reasons explained above since it is the corresponding method claim to system claim 1.

Claims 25 and 26 are dependent upon claim 23 and is therefore allowed for the same reasons explained above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Moreno-Barragan (US 6475613) discloses a system and a method for diagnosis of engine conditions that includes an extraction of features from different information sources and to their processing. These features, together with a series connection of two neural networks, form the crux of the system and method, so that a dependable diagnosis of engine conditions, particularly an error recognition is possible. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERENCE E STIFTER JR/Examiner, Art Unit 2865   


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865    
07/11/2022